                 Case 3:16-cv-05688-RBL Document 59 Filed 12/07/18 Page 1 of 3



 1                                                                 The Honorable Ronald B. Leighton

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT TACOMA

 9   SOLOWHEEL, INC.,

10                                        Plaintiff,   Case No. 3:16-cv-05688-RBL

11          v.                                         JOINT STATUS REPORT WITH
                                                       PROPOSED DATES AND [PROPOSED]
12   NINEBOT INC. (USA), D/B/A NINEBOT                 ORDER
     U.S., INC.; NINEBOT (TIANJIN)
13   TECHNOLOGY CO., LTD.; NINEBOT, INC.               NOTE ON MOTION CALENDAR:
     (China),                                          DECEMBER 7, 2018
14

15                                     Defendant.

16

17          Pursuant to the Court’s November 28, 2018 Order, the Parties provide the following

18   update. The Parties are prepared to promptly proceed to a Claim Construction Hearing at the

19   Court’s convenience, while also respecting holiday conflicts and travel. The Parties have not

20   made any additional progress on informal resolution of the issues in the case.

21          The Parties’ proposed deadlines for the remainder of the case are as follows:

22

23                                                                   Proposed Date

24                                                                   January 14, 2019, or
                                                                     such time around said
                  Markman hearing
25                                                                   date as convenient for
                                                                     the Court.
26

     JOINT STATUS REPORT WITH PROPOSED                                        FOSTER PEPPER PLLC 
     DATES AND [PROPOSED] ORDER - 1                                         1111 THIRD AVENUE, SUITE 3000 

     Case No. 3:16-cv-05688-RBL                                           SEATTLE, WASHINGTON  98101‐3292 
                                                                        PHONE (206) 447‐4400   FAX (206) 447‐9700 
             Case 3:16-cv-05688-RBL Document 59 Filed 12/07/18 Page 2 of 3



 1                                                                The Parties
                                                                  respectfully assume a
 2                                                                Markman ruling
                                                                  approximately three
 3            Completion of fact discovery                        months from the
                                                                  hearing
 4
                                                                  June 7, 2019
 5
              Expert Witness Disclosure/Reports under FRCP        July 19, 2019.
 6            26(a)(2)

 7            Rebuttal Expert Disclosure/Reports                  August 23, 2019.

 8            Completion of expert discovery                      September 20, 2019.
 9
              Dispositive motions                                 November 8, 2019.
10
              Attorney settlement conference                      January 20, 2020.
11

12            Mediation to be completed                           February 3, 2020.

13            Motions in Limine                                   February 3, 2020.
14
              Pretrial Order                                      February 17, 2020.
15

16            Trial briefs                                        February 24, 2020.

17            Voire dire/jury instructions/Start of 5 day Trial   March 9, 2020.
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //

     JOINT STATUS REPORT WITH PROPOSED                                    FOSTER PEPPER PLLC 
     DATES AND [PROPOSED] ORDER - 2                                     1111 THIRD AVENUE, SUITE 3000 

     Case No. 3:16-cv-05688-RBL                                       SEATTLE, WASHINGTON  98101‐3292 
                                                                    PHONE (206) 447‐4400   FAX (206) 447‐9700 
              Case 3:16-cv-05688-RBL Document 59 Filed 12/07/18 Page 3 of 3



 1   Dated: December 7, 2018
 2
     Respectfully submitted,
 3

 4   By: s/ Benjamin J. Hodges                        By: s/ Cameron H. Tousi
     Benjamin J. Hodges, WSBA #49301                  Cameron H Tousi (admitted pro hac vice)
 5                                                    IP LAW LEADERS PLLC
     Kevin Ormiston, WSBA #49835
                                                      6701 Democracy Blvd, Ste 555
     FOSTER PEPPER PLLC                               Bethesda, MD 20817
 6
     1111 3rd Avenue, Suite 3000                      Telephone: (202) 248-5410
 7   Seattle, WA 98110                                Email: chtousi@ipllfirm.com
     Telephone: (206) 447-4400
 8   Fax: (206) 749-1940                              Al Van Kampen
     E-mail: Ben.Hodges@foster.com,                   VAN KAMPEN & CROWE PLLC
 9                                                    1001 Fourth Avenue, Ste 4050
     Kevin.Ormiston@foster.com
10                                                    Seattle, WA 98154
                                                      Telephone: (206) 386-7353
     Counsel for Plaintiff Solowheel, Inc.
11                                                    Fax: (206) 405-2825
                                                      Email: AVanKampen@VKClaw.com
12
                                                      Counsel for Defendant
13                                                    Ninebot (Tianjin) Technology Co., Ltd.
14

15                                       [PROPOSED] ORDER
16

17          Based on the foregoing stipulation of the parties, IT IS SO ORDERED
18

19                          DATED this       day of                    , 2018.
20

21                                              ____________________________________
                                                THE HONORABLE RONALD B. LEIGHTON
22                                              UNITED STATES DISTRICT JUDGE
23

24

25

26

     JOINT STATUS REPORT WITH PROPOSED                                     FOSTER PEPPER PLLC 
     DATES AND [PROPOSED] ORDER - 3                                      1111 THIRD AVENUE, SUITE 3000 

     Case No. 3:16-cv-05688-RBL                                        SEATTLE, WASHINGTON  98101‐3292 
                                                                     PHONE (206) 447‐4400   FAX (206) 447‐9700 
